        Case 1:19-cv-01663-RJD-RML Document 2 Filed 03/22/19 Page 1 of 1 PageID #: 30

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

        LATASHA RAYMOND on behalf of himself                        )
            or herself and all other similarly                      )
                  situated consumers                                )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 19cv1663
                                                                    )
                CAPITAL ACCOUNTS, LLC                               )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Capital Accounts, LLC
                                           c/o INCORP SERVICES INC
                                           ONE COMMERCE PLAZA SUITE 805-A
                                           99 WASHINGTON AVENUE
                                           ALBANY, NEW YORK, 12210-2822




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Jacob Silver
                                           Attorney At Law
                                           237 Club Dr.
                                           Woodmere, NY 11598
                                           (718) 855-3834
                                           silverbankruptcy@gmail.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                             CLERK OF COURT


Date:    03/22/2019                                                          //s/Priscilla Bowens
                                                                                         Signature of Clerk or Deputy Clerk
